DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shimada (US 8,214,595), hereinafter referred to as Shimada in view of Mueller-Wicke et al. (US 2019/0205034), hereinafter referred to as Mueller-Wicke.

Referring to claim 1, Shimada teaches, as claimed, a method, comprising: determining, by a system comprising a processor, a threshold indicating a volume limit of data stored in a first storage device of a first type (i.e.-determining a threshold indicating free area of a DRAM storage/memory area, col. 5, lines 4-7 and 57-61), wherein a storage system comprises the first storage device of the first type (i.e.-DRAM memory, col. 9, lines 6-8)  and a second storage device of a second type (i.e.-flash memory, col. 9, lines 6-8), wherein the first storage device has a higher access velocity than the second storage device (i.e.-DRAM memory has higher access speed than the flash memory, col. 9, lines 10-11), and in response to determining that a data amount of first data in the first storage device is lower than the threshold (i.e.-determining available free area/space, col. 5, lines 4-7 and lines 57-61), writing, by the system to the first storage device, second data, which is specified by a write request to write the second data to the storage system (i.e.-storing/writing data in the free area of the DRAM 211, col. 6, lines 4-6), the writing resulting in updated first data stored in the first storage device; and processing, by the system, a read request from a requesting device based on the updated first data stored in the first storage device (col. 6, lines 10-18).
However, Shimada does not teach wherein the determining the threshold comprises: obtaining a storage volume of the first storage device, and determining the threshold based on the storage volume, the threshold being proportional to the storage volume.
On the other hand, Mueller-Wicke discloses systems and methods provided for data storage by obtaining a storage volume of the first storage device, and determining the threshold based on the storage volume, the threshold being proportional to the storage volume (page 2, ¶25 and ¶30, lines 12-17). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Shimada so that the determining the threshold comprises: obtaining a storage volume of the first storage device, and determining the threshold based on the storage volume, the threshold being proportional to the storage volume, as taught by Mueller-Wicke. The motivation for doing so would have been to transfer data/files based on available/usable  target storage capacity.

As to claim 2, the modified Shimada in view of Mueller-Wicke teaches the method of claim 1, wherein the determining the threshold further comprises: obtaining a write velocity of writing the data to the first storage device; and determining the threshold based on the write velocity, the threshold being inversely proportional to the write velocity (see Mueller-Wicke, page 3, ¶32).

As to claim 4, the modified Shimada in view of Mueller-Wicke innately teaches the method of claim 1, further comprising: moving at least a portion of the first data from the first storage device to the second storage device in response to the data amount in the first storage device being determined to be higher than the threshold (see Mueller-Wicke, page 4, ¶58).

As to claim 5, the modified Shimada teaches the method of claim 1, wherein the processing the read request from the requesting device based on the updated first data stored in the first storage device comprises: returning target data that is specified by the read request to the requesting device in response to determining the target data is stored in the first storage device.

As to claim 6, the modified Shimada teaches the method of claim 1, wherein the processing the read request from the requesting device based on the updated first data stored in the first storage device comprises: searching for target data that is specified by the read request to the requesting device in the second storage device in response to determining the target data is not stored in the first storage device (col. 6, line 53-55).

As to claim 7, the modified Shimada teaches the method of claim 1, wherein the storage system comprises a storage node in a distributed storage system, and wherein the method further comprises: searching for target data that is specified by the read request to the requesting device in a further storage node, other than the storage node, in the distributed storage system in response to the target data not being stored in the second storage device (col. 8, lines 1-7).

As to claim 8, the modified Shimada teaches the method of claim 1, further comprising: storing data blocks in the first storage device to the second storage device based on a least recently used principle (col. 6, line 58).

As to claim 9, the modified Shimada teaches the method of claim 1, further comprising: synchronizing the first data or the updated first data in the first storage device with the second storage device (col. 10, lines 62-67).

As to claim 10, the modified Shimada teaches the method of claim 1, wherein the first storage device and the second storage device are persistent storage devices (col. 3, lines 42-48).

Referring to claims 17-20, the claims are substantially the same as claims 1, 2 and 5-7, hence the rejection of claims 1, 2 and 5-7 is applied accordingly. 

Examiner’s note:
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner.
Claim Objections 
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Allowable Subject Matter
Claims 11-16 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lin et al. (US 2017/0229182), Ash et al. (US 2017/0111468), Gong et al. (US 2015/0193154) and Tsai et al. (US 9,036,283) do teach method and system for performing data migration in a multi-tiered storage environment. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS MAMO whose telephone number is (571)270-1726. The examiner can normally be reached Mon-Thu, 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HENRY TSAI can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Elias Mamo/Primary Examiner, Art Unit 2184